Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 22, 2019

                                       No. 04-17-00563-CV

                 FIRE CHIEF CHARLES HOOD, In His Official Capacity Only,
                                    Appellant

                                                v.

                             Fernando MUNOZ and Edward Chacon,
                                         Appellees

                    From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CI16293
                           Honorable Norma Gonzales, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       The court has considered the Appellees’ Motion for Rehearing En Banc and the motion is
hereby DENIED.

           It is so ORDERED on February 22, 2019.
                                                      PER CURIAM



ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court